Citation Nr: 1450509	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for status post hip fracture with retained internal fixation plate and screws (a right hip disability).

2.  Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Georgia Army National Guard from November 1979 to March 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for status post hip fracture with retained internal fixation plate and screws (on de novo review) and financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 1980 rating decision denied the appellant service connection for his right hip disability based essentially on findings that such disability preexisted service and (by inference) was not aggravated therein.

2.  Evidence received since the June 1980 rating decision includes private medical nexus opinions to the effect that Veteran's right hip disability was aggravated in service; relates to an unestablished fact necessary to substantiate a claim of service connection for a right hip disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for a right hip disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants that portion of the claim that is being addressed, i.e., reopens the claim, there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A June 1980 rating decision denied the appellant service connection for status post hip fracture with retained internal fixation plate and screws, essentially on the basis that the evidence showed that such disability preexisted service (and, by inference, was not aggravated therein).  He did not file a notice of disagreement, or submit new and material evidence within a year following, and that decision is final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence of record at the time of the June 1980 rating decision included service treatment records, noting that the appellant had a history of right hip fracture prior to service, treated with open reduction and internal fixation of the fracture.  The diagnosis at that time was status post right hip fracture with retained internal fixation plate and screws, with predisposition to stress fracture and easy trauma.  He was discharged as unfit for induction to service.

Evidence received since the June 1980 rating decision includes two medical nexus opinions indicating that the claimed disability was permanently aggravated by the appellant's ACDUTRA service.  As the claim was previously denied based essentially on a finding that his hip disability preexisted, and was not aggravated by, service, for the evidence to be new and material, it must show, or tend to show aggravation during ACDUTRA service.  The evidence received is both new (as it was not previously of record) and material as it suggests permanent aggravation.  Hence, the Board finds the low threshold standard to reopen endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), is met.  Accordingly, the claim may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for status post hip fracture with retained internal fixation plate and screws is granted.


REMAND

A hip disability was not noted on the appellant's enlistment examination.  In such circumstances, the appellant is entitled to the presumption of soundness, which may only be rebutted by clear and unmistakable evidence of preexistence.  If the presumption of soundness is indeed rebutted, the appellant is entitled to a further presumption that the disability was aggravated by service, which, likewise, may only be rebutted by clear and unmistakable evidence that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

Here, the record clearly and unmistakably shows that prior to service the appellant sustained a hip fracture that required implantation of internal fixation devices, and the presumption of soundness on entry in service as to such disability is rebutted.  However, whether there is clear and unmistakable evidence to rebut the presumption of aggravation is a matter that remains to be resolved.  There is conflicting medical evidence in the record (positive and negative opinions) on the question of aggravation.  The conflicting opinions discuss different factors and do not address the contrary opinions.  Consequently, remand is required to obtain a medical nexus opinion that encompasses consideration of the entire record and, in light of applicable presumptions, resolves the medical questions remaining.

As the claim seeking financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only is inextricably intertwined with the service connection claim, consideration of that claim must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the appellant to identify all providers of evaluation or treatment he has received for his right hip disability and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The AOJ should secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the appellant must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development sought above is completed, the AOJ should then arrange for an orthopedic examination of the appellant.  The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the appellant and review of the record (to specifically include the April 2012 VA and May 2013 private opinions), the examiner should provide opinion that respond to the following:

Is there any evidence in the record that renders it undebatable from a medical standpoint that that the Veteran's preexisting right hip disability was not aggravated (i.e., permanently worsened) during service or that an increase in severity during service was due to natural progress?  If the answer is yes, please identify such evidence.  If the opinion is to the effect that there was not increase in severity during service, but that such was due to "natural progression" please cite to supporting medical literature (text or treatise) that describes natural progression of hip fractures post repair with fixation device.

The examiner must explain the rationale for all opinions.  The examiner must specifically comment on the medical opinions already in the record in this matter (pro, May 2013, private) and (con, April 2013, VA) , expressing agreement or disagreement with each, and including rationale for the agreement or disagreement.  

3.  The AOJ should then review the record, arrange for any further development indicated with respect to the claim for financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his attorney opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


